Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group II in the reply filed on 8/2/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
It should be noted that the preliminary amendment filed on 5/31/2022 cancelling claims 1-19 and adding claim 20 had not been entered prior to the requirement for restriction mailed on 6/2/2022.  Had the amendment filed on 5/31/2022 been entered, the requirement for restriction would have been moot.  In any event, claims 20 and 21 are deemed to be directed to the invention sought for patent.  The election included claims 8 and 9 as the elected group, which improperly lists claims 8 and 9 as pending.  Claims 1-7 and 10-19 were cancelled.  In any event, claims 8 and 9 are included in the action on the merits below, but is deemed to be of little moment since they are identical to claims 8 and 9 of U.S. Patent Application Serial No. 17/473,441.  Accordingly, claims 8 and 9 are rejected based on provisional statutory double patenting.  Claims 20 and 21, albeit of patentably distinct subject matter as that of claims 8 and 9, are concurrently examined on the merits below; i.e. claims 20 and 21 set forth the invention of a drive member including a central portion and two jaw engaging cams extending therefrom for closing the jaws, as well as the actuator knob extending proximally from the housing.  Claims 8 and 9 should be cancelled.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 8 and 9 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 8 and 9 of copending Application No. 17/473,441 (reference application). This is a provisional statutory double patenting rejection since the identical claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20 and 21 are indefinite since “the actuator” on the last line of the claims lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2011/0017801 to Zemlok et al.
U.S. Patent Application Publication 2011/0017801 to Zemlok et al. discloses a surgical stapler 10 comprising a housing 110 attachable to a motor drive system 200; a shaft 140 extending distally from the housing 110; an end effector 160 movable between an open configuration and a closed configuration comprising a cartridge jaw 164 including a replaceable staple cartridge, an anvil jaw 162; and a motor-driven firing drive 220 comprising a firing/drive member 213 pushed distally from a proximal position to a distal fully-fired position during a firing stroke to eject the staples from the staple cartridge in response to a motor-driven input 200, the firing/drive member 213 comprising a central portion 40 movable within the end effector 160; an anvil jaw-engaging cam 40a extending from the central portion 40 that engages the anvil jaw 162 during the firing stroke; a cartridge jaw-engaging cam 40a extending from the central portion that engages the cartridge jaw 164 during the firing stroke, wherein the anvil jaw-engaging cam and the cartridge jaw-engaging cam co-operatively hold the cartridge jaw and the anvil jaw in compression against patient tissue captured intermediate the cartridge jaw and anvil jaw 162, 164 (Note: Fig. 8 and paragraph [0096]) during the firing stroke; and a rotatable actuator knob 182, 845 extending “proximally” from the housing, as broadly claimed (Note: Fig. 29 and paragraphs [0198]-[0202]), wherein the “actuator” 182, 845 is selectively drivable to retract the firing/drive member 23 proximally.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for related art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/               Primary Examiner, Art Unit 3731